Name: 2009/489/EC: Commission Decision of 16 June 2009 determining the Community position for a decision of the Management entities under the Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficiency labelling programmes for office equipment on the revision of the computer specifications in Annex C, part VIII, to the Agreement (Text with EEA relevance)
 Type: Decision
 Subject Matter: marketing;  information technology and data processing;  energy policy;  miscellaneous industries;  international affairs;  technology and technical regulations
 Date Published: 2009-06-24

 24.6.2009 EN Official Journal of the European Union L 161/16 COMMISSION DECISION of 16 June 2009 determining the Community position for a decision of the Management entities under the Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficiency labelling programmes for office equipment on the revision of the computer specifications in Annex C, part VIII, to the Agreement (Text with EEA relevance) (2009/489/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2006/1005/EC of 18 December 2006 concerning conclusion of the Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficiency labelling programmes for office equipment (1), and in particular Article 4(3) thereof, Whereas: (1) The Agreement provides for the European Commission, together with the United States Environmental Protection Agency (EPA), to develop Tier II of the computer specifications, thereby amending Annex C of the Agreement. (2) The position of the Community with regard to amendment of the specifications is to be determined by the Commission. (3) The measures provided for in this Decision take account of the opinion given by the European Energy Star Board referred to in Article 8 of Regulation (EC) No 106/2008 of the European Parliament and of the Council of 15 January 2008 on a Community energy-efficiency labelling programme for office equipment (2). (4) As of 1 July 2009, the computer specifications in Annex C, part VIII, should be repealed and replaced by the specification annexed to this Decision, HAS DECIDED AS FOLLOWS: Sole Article The position to be adopted by the European Community for a decision by the Management Entities under the Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficiency labelling programmes for office equipment on revising the computer specifications in Annex C, part VIII, to the Agreement shall be based on the attached draft decision. Done at Brussels, 16 June 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 381, 28.12.2006, p. 24. (2) OJ L 39, 13.2.2008, p. 1. ANNEX DRAFT DECISION of [ ¦] of the Management entities under the Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficiency labelling programmes for office equipment on the revision of the computer specifications in Annex C, part VIII, to the Agreement THE MANAGEMENT ENTITIES, Having regard to the Agreement between the Government of the United States and the European Community on the coordination of energy-efficiency labelling programmes for office equipment, and in particular Article XII thereof, Whereas the first tier of the computer specifications in Annex C, part VIII, effective since 20 July 2007, should be repealed and replaced by a second tier of specifications, HAVE DECIDED AS FOLLOWS: The computer specifications in Annex C, part VIII, to the Agreement are repealed and replaced by the specifications in the Annex to this Decision with effect from 1 July 2009. The Decision, done in duplicate, shall be signed by the Co-chairs. Signed in Washington DC, [ ¦] [ ¦] on behalf of the United States Environmental Protection Agency Signed in Brussels, [ ¦] [ ¦] on behalf of the European Community ANNEX ANNEX C, part VIII, TO THE AGREEMENT VIII. COMPUTER SPECIFICATIONS 1. DEFINITIONS A. Computer: A device which performs logical operations and processes data. Computers are composed of, at a minimum: (1) a central processing unit (CPU) to perform A.operations; (2) user input devices such as a keyboard, mouse, digitizer or game controller; and (3) a computer display screen to output information. For the purposes of this specification, computers include both stationary and portable units, including desktop computers, integrated desktop computers, notebook computers, small-scale servers, thin clients and workstations. Although computers must be capable of using input devices and computer displays, as noted in numbers 2 and 3 above, computer systems do not need to include these devices on shipment to meet this definition. Components B. Computer Display: A display screen and its associated electronics encased in a single housing, or within the computer housing (e.g., notebook or integrated desktop computer), that is capable of displaying output information from a computer via one or more inputs, such as a VGA, DVI, Display Port, and/or IEEE 1394. Examples of computer display technologies are the cathode-ray tube (CRT) and liquid crystal display (LCD). C. Discrete Graphics Processing Unit (GPU): A graphics processor with a local memory controller interface and a local, graphics-specific memory. D. External Power Supply: A component contained in a separate physical enclosure external to the computer casing and designed to convert line voltage AC input from the mains to lower DC voltage(s) for the purpose of powering the computer. An external power supply must connect to the computer via a removable or hard-wired male/female electrical connection, cable, cord or other wiring. E. Internal Power Supply: A component internal to the computer casing and designed to convert AC voltage from the mains to DC voltage(s) for the purpose of powering the computer components. For the purposes of this specification, an internal power supply must be contained within the computer casing but be separate from the main computer board. The power supply must connect to the mains through a single cable with no intermediate circuitry between the power supply and the mains power. In addition, all power connections from the power supply to the computer components, with the exception of a DC connection to a computer display in an Integrated Desktop Computer, must be internal to the computer casing (i.e., no external cables running from the power supply to the computer or individual components). Internal DC-to-DC converters used to convert a single DC voltage from an external power supply into multiple voltages for use by the computer are not considered internal power supplies. Computer Types F. Desktop Computer: A computer where the main unit is intended to be located in a permanent location, often on a desk or on the floor. Desktops are not designed for portability and utilise an external computer display, keyboard, and mouse. Desktops are designed for a broad range of home and office applications. G. Small-Scale Server: A computer that typically uses desktop components in a desktop form factor, but is designed primarily to be a storage host for other computers. A computer must have the following characteristics to be considered a Small-Scale Server:(a)Designed in a pedestal, tower, or other form factor similar to those of desktop computers such that all data processing, storage, and network interfacing is contained within one box/product;(b)Intended to be operational 24 hours/day and 7 days/week, and unscheduled downtime is extremely low (in the order of hours/year);(c)Capable of operating in a simultaneous multi-user environment serving several users through networked client units; and(d)Designed for an industry-accepted operating system for home or low-end server applications (e.g. Windows Home Server, Mac OS X Server, Linux, UNIX, Solaris).(e)Small-Scale Servers are designed to perform functions such as providing network infrastructure services (e.g. archiving) and hosting data/media. These products are not designed to process information for other systems or run web servers as a primary function.(f)This specification does not cover Computer Servers as defined in the ENERGY STAR Version 1,0 Computer Server specification. Small-Scale Servers covered by this specification are limited to computers marketed for non-datacentre operation (e.g. homes, small offices).H. Integrated Desktop Computer: A desktop system in which the computer and computer display function as a single unit which receives its AC power through a single cable. Integrated desktop computers come in one of two possible forms: (1) a system where the computer display and computer are physically combined into a single unit; or (2) a system packaged as a single system where the computer display is separate but is connected to the main chassis by a DC power cord and both the computer and computer display are powered from a single power supply. As a subset of desktop computers, integrated desktop computers are typically designed to provide similar functionality as desktop systems. I. Thin Client: An independently-powered computer that relies on a connection to remote computing resources to obtain primary functionality. Main computing (e.g., programme execution, data storage, interaction with other Internet resources, etc.) takes place using the remote computing resources. Thin Clients covered by this specification are limited to devices with no rotational storage media integral to the computer. The main unit of a Thin Client covered by this specification must be intended for location in a permanent location (e.g. on a desk) and not for portability. J. Notebook Computer: A computer designed specifically for portability and to be operated for extended periods of time either with or without a direct connection to an AC power source. Notebooks must utilise an integrated computer display and be capable of operation off an integrated battery or other portable power source. In addition, most notebooks use an external power supply and have an integrated keyboard and pointing device. Notebook computers are typically designed to provide similar functionality to desktops, including operation of software similar in functionality as that used in desktops. For the purposes of this specification, docking stations are considered accessories and therefore the performance levels associated with notebooks presented in Section 3, below, do not include them. Tablet PCs, which may use touch-sensitive screens along with or instead of other input devices, are considered Notebook Computers in this specification. K. Workstation: A high-performance, single-user computer typically used for graphics, CAD, software development, financial and scientific applications among other compute-intensive tasks. To qualify as a workstation, a computer must:(a)Be marketed as a workstation;(b)Have a mean time between failures (MTBF) of at least 15000 hours based on either Bellcore TR-NWT-000332, issue 6, 12/97 or field collected data; and(c)Support error-correcting code (ECC) and/or buffered memory.In addition, a workstation must meet three of the following six optional characteristics:(d)Have supplemental power support for high-end graphics (i.e. PCI-E 6-pin 12V supplemental power feed);(e)The system is wired for greater than x4 PCI-E on the motherboard in addition to the graphics slot(s) and/or PCI-X support;(f)Does not support Uniform Memory Access (UMA) graphics;(g)Includes five or more PCI, PCIe or PCI-X slots;(h)Capable of providing multi-processor support to two or more processors (must support physically separate processor packages/sockets, i.e. not met with support for a single multi-core processor); and/or(i)Be qualified by at least two Independent Software Vendor (ISV) product certifications; these certifications can be in process, but must be completed within 3 months of qualification. Operational Modes L. Off Mode: The power consumption level in the lowest power mode which cannot be switched off (influenced) by the user and that may persist for an indefinite time when the appliance is connected to the main electricity supply and used in accordance with the manufacturers instructions. For systems where ACPI standards are applicable, the Off Mode correlates to ACPI System Level S5 state. M. Sleep Mode: A low power state that the computer is capable of entering automatically after a period of inactivity or by manual selection. A computer with sleep capability can quickly awake in response to network connections or user interface devices with a latency of  ¤ 5 seconds from initiation of wake event to the system becoming fully usable, including rendering of display. For systems where ACPI standards are applicable, the Sleep mode most commonly correlates to ACPI System Level S3 (suspend to RAM) state. N. Idle State: The state in which the operating system and other software have completed loading, a user profile has been created, the machine is not asleep, and activity is limited to those basic applications that the system starts by default. O. Active State: The state in which the computer is carrying out useful work in response to (a) prior or concurrent user input or (b) prior or concurrent instruction over the network. This state includes active processing, seeking data from storage, memory, or cache, including idle state time while awaiting further user input and before entering low power modes. P. Typical Energy Consumption (TEC): A method of testing and comparing the energy performance of computers, which focuses on the typical electricity consumed by a product while in normal operation during a representative period of time. For Desktops and Notebooks, the key criterion of the TEC approach is a value for typical annual electricity use, measured in kilowatt-hours (kWh), using measurements of average operational mode power levels scaled by an assumed typical usage model (duty cycle). For Workstations, requirements are based on a TEC power value calculated from operational mode power levels, maximum power, and an assumed duty cycle. Networking and Power Management Q. Network Interface: The components (hardware and software) whose primary function is to make the computer capable of communicating over one or more network technologies. Examples of Network Interfaces are IEEE 802,3 (Ethernet) and IEEE 802,11 (Wi-Fi). R. Wake Event: A user, scheduled, or external event or stimulus that causes the computer to transition from Sleep or Off to active mode of operation. Examples of wake events include, but are not limited to: movement of the mouse, keyboard activity, controller input, real-time clock event, or a button press on the chassis, and in the case of external events, stimulus conveyed via a remote control, network, modem, etc. S. Wake On LAN (WOL): Functionality which allows a computer to wake from Sleep or Off when directed by a network request via Ethernet. T. Full Network Connectivity: The ability of the computer to maintain network presence while in sleep mode and intelligently wake when further processing is required (including occasional processing required to maintain network presence). Maintaining network presence may include obtaining and/or defending an assigned interface or network address, responding to requests from other nodes on the network, or maintaining existing network connections, all while in the sleep state. In this fashion, presence of the computer, its network services and applications, is maintained even though the computer is in sleep mode. From the vantage point of the network, a sleeping computer with full network connectivity is functionally equivalent to an idle computer with respect to common applications and usage models. Full network connectivity in sleep is not limited to a specific set of protocols but can cover applications installed after initial installation. Marketing and Shipment Channels U. Enterprise Channels: Sales channels normally used by large and medium-sized business, government organisations, educational institutions, or other organisations purchasing computers used in managed client/server environments. V. Model Number: A unique marketing name that applies to a specific hardware/software configuration (i.e. operating system, types or processors, memory, GPU, etc.) that is either pre-defined, or a configuration selected by the customer. W. Model Name: A marketing name that includes reference to both the PC model family number, a short description of the product, or branding references. X. Product Family: A high-level description referring to a group of computers typically sharing one chassis/motherboard combination that often contains hundreds of possible hardware and software configurations. 2. QUALIFYING PRODUCTS Computers must meet the computer definition and one of the product type definitions provided in Section 1, above, to qualify as ENERGY STAR. The following table provides a list of the types of computers that are (and are not) eligible for ENERGY STAR. Products Covered by this Version 5,0 Specification Products Not Covered by this Version 5,0 Specification  Desktop Computers  Integrated Desktop Computers  Notebook Computers  Workstations  Small-Scale Servers  Thin Clients  Computer Servers (as defined in Version 1,0 Computer Server specification)  Handhelds, PDAs, and Smartphones 3. ENERGY-EFFICIENCY AND POWER MANAGEMENT CRITERIA Computers must meet the requirements below to qualify as ENERGY STAR. The Version 5,0 effective date is covered in Section 5 of this specification. A. Power supply efficiency requirements The requirements apply to all product categories covered by the ENERGY STAR Computer Specification: (a) Computers Using an Internal Power Supply: 85 % minimum efficiency at 50 % of rated output and 82 % minimum efficiency at 20 % and 100 % of rated output, with Power Factor > 0,9 at 100 % of rated output. (b) Computers Using an External Power Supply: External Power Supplies sold with ENERGY STAR computers must be ENERGY STAR qualified or meet the no-load and active mode efficiency levels laid down in the ENERGY STAR Program Requirements for Single Voltage External AC-AC and AC-DC Power Supplies, Version 2.0. The ENERGY STAR specification and qualified product list can be found at www.energystar.gov/powersupplies. Note: This performance requirement also applies to multiple voltage output external power supplies as tested in accordance with the Internal Power Supply test method referenced in Section 4, below. B. Efficiency and performance requirements 1. Desktop, Integrated Desktop, and Notebook Levels Desktop Categories for TEC Criteria For the purposes of determining TEC levels, desktops and integrated desktops must qualify under Categories A, B, C, or D as defined below: (a) Category A: All desktop computers that do not meet the definition of Category B, Category C, or Category D below will be considered under Category A for ENERGY STAR qualification. (b) Category B: To qualify under Category B, desktops must have:  equal to two physical cores, and,  two gigabytes (GB) of system memory, (c) Category C: To qualify under Category C, desktops must have:  greater than two physical cores, In addition to the requirement above, models qualifying under Category C must be configured with at least one of the following two characteristics:  at least two gigabytes (GB) of System Memory; and/or,  a discrete GPU, (d) Category D: To qualify under Category D, desktops must have  at least four physical cores, In addition to the requirement above, models qualifying under Category D must be configured with at least one of the following two characteristics:  at least four gigabytes (GB) of System Memory, and/or,  a discrete GPU with a frame buffer width greater than 128-bit, Notebook Categories for TEC Criteria For the purposes of determining TEC levels, notebooks must qualify under Categories A, B, or C as defined below: (a) Category A: All notebook computers that do not meet the definition of Category B or Category C below will be considered under Category A for ENERGY STAR qualification. (b) Category B: To qualify under Category B, notebooks must have:  a discrete GPU, (c) Category C: To qualify under Category C, notebooks must have:  greater than or equal to 2 physical cores,  greater than or equal to 2 gigabytes (GB) of system memory; and,  a discrete GPU with a frame buffer width greater than 128-bit, TEC (Desktop and Notebook product categories) The following tables indicate the required TEC levels for the 5,0 Specification. Table 1 below lists TEC requirements for Version 5.0, while Table 2 gives weightings for each operational mode by product type. TEC will be determined using the formula below: ETEC = (8 760/1 000) Ã  (Poff Ã  Toff + Psleep Ã  Tsleep + Pidle Ã  Tidle), where all Px are power values in watts, all Tx are Time values in % of year, and the TEC ETEC is in units of kWh and represents annual energy consumption based on mode weightings in Table 2. Table 1 ETEC Requirement  Desktops and Notebooks Desktops and Integrated Computers (kWh) Notebook Computers (kWh) TEC Category A:  ¤ 148,0 Category B:  ¤ 175,0 Category C:  ¤ 209,0 Category D:  ¤ 234,0 Category A:  ¤ 40,0 Category B:  ¤ 53,0 Category C:  ¤ 88,5 Capability Adjustments Memory 1 kWh (per GB over base) Base Memory: Categories A, B and C: 2 GB Category D: 4 GB 0,4 kWh (per GB over 4) Premium Graphics (for Discrete GPUs with specified Frame Buffer Widths) Categories A and B: 35 kWh (FB Width  ¤ 128-bit) 50 kWh (FB Width > 128-bit) Categories C and D: 50 kWh (FB Width > 128-bit) Category B: 3 kWh (FB Width > 64-bit) Additional Internal Storage 25 kWh 3 kWh Table 2 Operational Mode Weighting  Desktops and Notebooks (in %) Desktop Notebook Conventional Proxying (1) Conventional Proxying (1) Toff 55 40 60 45 Tsleep 5 30 10 30 Tidle 40 30 30 25 2. Workstation Levels PTEC (Workstation product category) The following tables indicate the required PTEC levels for the 5,0 Specification. Table 3 below lists PTEC requirements for Version 5.0, while Table 4 gives weightings for each operational mode. PTEC will be determined using the formula below: PTEC = 0,35 Ã  Poff + 0,10 Ã  Psleep + 0,55 Ã  Pidle where all Px are power values in watts. Table 3 PTEC Requirement  Workstations PTEC  ¤ 0,28 Ã  [Pmax + (# HDD Ã  5)] Table 4 Operational Mode Weighting  Workstations (in %) Toff 35 Tsleep 10 Tidle 55 Note: Weightings are included in the PTEC formula, above. Multiple Graphics Devices (Workstations) Workstations that meet ENERGY STAR requirements with a single graphics device may also qualify for a configuration with more than one graphics device, provided the additional hardware configuration is identical with the exception of the additional graphics device(s). The use of multiple graphics includes, but is not limited to, driving multiple displays and ganging for high-performance, multi-GPU configurations (e.g. ATI Crossfire, NVIDIA SLI). In such cases, and until such time as SPECviewperf ® supports multiple graphics threads, manufacturers may submit the test data for the workstation with the single graphics device for both configurations without retesting the system. 3. Small-Scale Server Levels For the purposes of determining Idle state levels, Small-Scale Servers must qualify under Categories A or B, as defined below: (a) Category A: All Small-Scale Servers that do not meet the definition of Category B will be considered under Category A for ENERGY STAR qualification. (b) Category B: To qualify under Category B Small-Scale Servers must have:  processor(s) with greater than 1 physical core or greater than 1 discrete processor, and,  a minimum of 1 gigabyte of system memory, Table 6 Small-Scale Server Efficiency Requirements Small-Scale Server Operational Mode Power Requirements Off Mode:  ¤ 2,0 W Idle State: Category A:  ¤ 50,0 W Category B:  ¤ 65,0 W Capability Additional Power Allowance Wake On LAN (WOL) (Applies only if computer is shipped with WOL enabled) + 0,7 W for Off 4. Thin Client Levels Thin Client Categories for Idle Criteria: For the purposes of determining Idle levels, Thin Clients must qualify under Categories A or B as defined below: (a) Category A: All Thin Clients that do not meet the definition of Category B, below, will be considered under Category A for ENERGY STAR qualification. (b) Category B: To qualify under Category B, Thin Clients must:  support local multimedia encode/decode, Table 7 Thin Client Efficiency Requirements Thin Client Operational Mode Power Requirements Off Mode:  ¤ 2 W Sleep Mode (if applicable):  ¤ 2 W Idle State: Category A:  ¤ 12,0 W Category B:  ¤ 15,0 W Capability Additional Power Allowance Wake On LAN (WOL) (Applies only if computer is shipped with WOL enabled) + 0,7 W for Sleep + 0,7 W for Off C. Power Management Requirements Products must meet the power management requirements detailed in Table 8, below, and be tested as shipped. Table 8 Power Management Requirements Specification Requirement Applicable to Shipment Requirements Sleep Mode Shipped with a Sleep mode which is set to activate within 30 minutes of user inactivity. Computers shall reduce the speed of any active 1 Gb/s Ethernet network links when transitioning to Sleep or Off. Desktop Computers Integrated Desktop Computers Notebook Computers Workstations Small-Scale Servers Thin Clients Display Sleep Mode Shipped with the displays Sleep mode set to activate within 15 minutes of user inactivity. Desktop Computers Integrated Desktop Computers Notebook Computers Workstations Small-Scale Servers (if computer display is present) Thin Clients Network Requirements for Power Management Wake on LAN (WOL) Computers with Ethernet capability shall have the ability to enable and disable WOL for Sleep mode. Desktop Computers Integrated Desktop Computers Notebook Computers Workstations Small-Scale Servers Thin Clients (Only applies if software updates from the centrally managed network are conducted while the unit is in sleep or off mode. Thin Clients whose standard framework for upgrading client software does not require off-hours scheduling are exempt from the requirement.) Applies to computers shipped through Enterprise Channels, only: Computers with Ethernet capability must meet one of the following requirements:  be shipped with Wake On LAN (WOL) enabled from the Sleep mode when operating on AC power (i.e. notebooks may automatically disable WOL when disconnected from the mains); or  provide control to enable WOL that is sufficiently-accessible from both the client operating system user interface and over the network if computer is shipped to enterprise without WOL enabled. Desktop Computers Integrated Desktop Computers Notebook Computers Workstations Small-Scale Servers Thin Clients (Only applies if software updates from the centrally managed network are conducted while the unit is in sleep or off mode. Thin Clients whose standard framework for upgrading client software does not require off-hours scheduling are exempt from the requirement.) Wake Management Applies to computers shipped through Enterprise Channels, only: Computers with Ethernet capability shall be capable of both remote (via network) and scheduled wake events from Sleep mode (e.g. Real Time Clock). Manufacturers shall ensure, where the manufacturer has control (i.e. configured through hardware settings rather than software settings), that these settings can be managed centrally, as the client wishes, with tools provided by the manufacturer. Desktop Computers Integrated Desktop Computers Notebook Computers Workstations Small-Scale Servers Thin Clients For all computers with WOL enabled, any directed packet filters shall be enabled and set to an industry standard default configuration. Until one (or more) standards are agreed upon, partners are asked to provide their direct packet filter configurations to the EPA and the European Commission for publication on the website to stimulate discussion and development of standard configurations. Qualifying Computers with Power Management Capabilities The following requirements should be followed when determining whether models should be qualified with or without WOL: (a) Off: Computers shall be tested and reported as shipped for Off. Models that will be shipped with WOL enabled for Off shall be tested with WOL enabled. Likewise, products shipped with WOL disabled for Off shall be tested with WOL disabled. (b) Sleep: Computers shall be tested and reported as shipped for Sleep. Models sold through enterprise channels, as defined in Section 1, definition V, shall be tested, qualified, and shipped with WOL enabled/disabled based on the requirements in Table 8. Products going directly to consumers through normal retail channels only are not required to be shipped with WOL enabled from Sleep, and may be tested, qualified, and shipped with WOL either enabled or disabled. (c) Proxying: Desktop, Integrated Desktop, and Notebook Computers shall be tested and reported for Idle, Sleep, and Off with proxying features enabled or disabled as shipped. For a system to qualify using TEC weightings for proxying, it must meet a proxying standard that has been approved by the EPA and the European Commission as meeting the goals of ENERGY STAR. Such approval must be in place prior to submittal of product data for qualification. Customer software and management service pre-Provisioning The Partner will remain responsible for testing products and qualifying them as they ship them. If the product meets and is qualified as ENERGY STAR at this point, it can be labelled as such. If the Partner is hired by a customer to load a custom image, the Partner must take the following steps:  The Partner must let the customer know that their product may not meet ENERGY STAR with the custom image loaded (a sample letter is available for use from the ENERGY STAR website that can be shared with customers),  The Partner must encourage their customer to test the product for ENERGY STAR compliance, User Information Requirement In order to ensure that purchasers/users are properly informed on the benefits of power management, the manufacturer will include with each computer, one of the following:  Information on ENERGY STAR and the benefits of power management in either a hard copy or electronic copy of the user manual. This information should be near the front of the user guide, or,  A package or box insert on ENERGY STAR and the benefits of power management, Either option must at least include the following information:  Notice that the computer as shipped has been enabled for power management and what the time settings are (either the default settings for the system or a note stating that the default settings for the computer comply with the ENERGY STAR requirements of less than 15 minutes of user inactivity for the display and less than 30 minutes of inactivity for the computer, recommended by the ENERGY STAR program for optimal energy savings), and  How to properly wake the computer from Sleep mode, D. Voluntary Requirements User Interface Although not mandatory, manufacturers are strongly recommended to design products in accordance with the Power Control User Interface Standard  IEEE 1621 (formally known as Standard for User Interface Elements in Power Control of Electronic Devices Employed in Office/Consumer Environments). Compliance with IEEE 1621 will make power controls more consistent and intuitive across all electronic devices. For more information on the standard see http://eetd.LBL.gov/Controls. 4. TEST PROCEDURES Manufacturers are required to perform tests and self-certify those models that meet the ENERGY STAR guidelines.  In performing these tests, the partner agrees to use the test procedures provided in Table 9, below,  The test results must be reported to the EPA or the European Commission, as appropriate, Additional testing and reporting requirements are provided below. 1. Number of Units Required for TEC or Idle Testing Manufacturers may initially test a single unit for qualification. If the initial unit tested is less than or equal to the applicable requirement for TEC or Idle but falls within 10 % of that level, one additional unit of the same model with an identical configuration must also be tested. Manufacturers shall report test values for both units. To qualify as ENERGY STAR, both units must meet the maximum TEC or Idle level for that product and that product category. Note: This additional testing is only required for TEC qualification (Desktops, Integrated Desktops, Notebooks, Workstations) and Idle qualification (Small-Scale Servers, Thin Clients)  only one unit is required to be tested for Sleep and Off if such requirements apply. The following examples further illustrate this approach: Example 1  Category A Desktop must meet a TEC level of 148,0 kWh or less, making 133,2 kWh the 10 % threshold for additional testing. If the first unit is measured at 130 kWh, no more testing is needed and the model qualifies (130 kWh is 12 % more efficient than the specification and is therefore outside the 10 % threshold), If the first unit is measured at 133,2 kWh, no more testing is needed and the model qualifies (133,2 kWh is exactly 10 % more efficient than the specification), If the first unit is measured at 135 kWh, then an additional unit must be tested to determine qualification (135 kWh is only 9 % more efficient than the specification and is within the 10 % threshold), If the two units are then tested at 135 and 151 kWh, the model does not qualify as ENERGY STAR  even though the average is 143 kWh  because one of the values exceeds the ENERGY STAR specification, If the two units are then tested at 135 and 147 kWh, the model does qualify as ENERGY STAR because both values meet the ENERGY STAR specification of 148,0 kWh. Example 2  A Category A Small-Scale Server must meet an Idle level of 50 watts or less, making 45 Watts the 10 % threshold for additional testing. The following scenarios could then occur when testing a model for qualification. If the first unit is measured at 44 watts, no more testing is needed and the model qualifies (44 watts is 12 % more efficient than the specification and is therefore outside the 10 % threshold), If the first unit is measured at 45 watts, no more testing is needed and the model qualifies (45 watts is exactly 10 % more efficient than the specification), If the first unit is measured at 47 watts, then an additional unit must be tested to determine qualification (47 Watts is only 6 % more efficient than the specification and is within the 10 % threshold), If the two units are then tested at 47 and 51 watts, the model does not qualify as ENERGY STAR  even though the average is 49 watts  because one of the values (51) exceeds the ENERGY STAR specification, If the two units are then tested at 47 and 49 watts, the model does qualify as ENERGY STAR because both values meet the ENERGY STAR specification of 50 watts. 2. Models Capable of Operating at Multiple Voltage/Frequency Combinations Manufacturers shall test their products based on the market(s) in which the models will be sold and promoted as ENERGY STAR qualified. For products that are sold as ENERGY STAR in multiple international markets and, therefore, rated at multiple input voltages, the manufacturer must test at and report the required measured power consumption and efficiency values at all relevant voltage/frequency combinations. For example, a manufacturer that ships the same model to the United States and Europe must measure, meet the specification, and report test values at both 115 Volts/60 Hz and 230 Volts/50 Hz in order to qualify the model as ENERGY STAR in both markets. If a model qualifies as ENERGY STAR at only one voltage/frequency combination (e.g. 115 Volts/60 Hz), then it may only be qualified and promoted as ENERGY STAR in those regions that support the tested voltage/frequency combination (e.g. North America and Taiwan). Table 9 Test Procedures Product Category Specification Requirement Test Protocol Source All Computers Power Supply Efficiency IPS: Generalised Internal Power Supply Efficiency Test Protocol Rev. 6.4.2 EPS: ENERGY STAR Test Method for External Power Supplies Note: Should any information/procedures in addition to those described by the Internal Power Supply Efficiency Protocol be required in order to test an Internal Power Supply, partners must make available to EPA or the European Commission, as appropriate, upon request, the test setup used to acquire IPS data used in a product submittal. IPS: www.efficientpowersupplies.org EPS: www.energystar.gov/powersupplies Desktop, Integrated, and Notebook Computers ETEC (from measurements of Off Mode, Sleep Mode, and Idle State) ENERGY STAR Computer Test Method (Version 5,0), Annex I, Section III Appendix A Workstations PTEC (from measurements of Off Mode, Sleep Mode, Idle State, and Maximum Power) ENERGY STAR Computer Test Method (Version 5,0), Annex I, Section III-IV Small-Scale Servers Off Mode and Idle State ENERGY STAR Computer Test Method (Version 5,0), Annex I, Section III Thin Clients Off Mode, Sleep Mode, and Idle State ENERGY STAR Computer Test Method (Version 5,0), Annex I, Section III 3. Qualifying Families of Products Models that are unchanged or that differ only in finish from those sold in a previous year may remain qualified without the submission of new test data assuming the specification remains unchanged. If a product model is placed on the market in multiple configurations or styles, as a product family or series, the partner may report and qualify the product under a single model number, as long as all of the models within that family or series meet either of the following requirements:  Computers that are built on the same platform and are identical in every respect except for housing and colour may be qualified through submission of test data for a single, representative model,  If a product model is placed on the market in multiple configurations, the partner may report and qualify the product under a single unique model identifier number that represents the highest power configuration available in the family, rather than reporting each and every individual model in the family; there must not be higher consuming configurations of the same product model than the representative configuration. In this case, the highest configuration would consist of: the highest power processor, the maximum memory configuration, the highest power GPU, etc. For systems which meet the definition for multiple categories (as defined in Section 3.B) depending on the specific configuration, manufacturers will have to submit the highest power configuration for each category under which they would like the system to qualify. For example, a system that could be configured either as a Category A or a Category B desktop would require a submission of the highest power configuration for both categories in order to qualify as ENERGY STAR. If a product could be configured to meet all three categories, it would then have to submit data for the highest power configuration in all categories. Manufacturers will be held accountable for any efficiency claims made about all other models in the family, including those not tested or for which data was not reported. All units/configurations associated with a product model designation, for which a Partner is seeking ENERGY STAR qualification, must meet the ENERGY STAR requirements. If a Partner wishes to qualify configurations of a model for which non-qualifying alternative configurations exist, the Partner must assign the qualifying configurations an identifier using the model name/number that is unique to ENERGY STAR Qualified configurations. This identifier must be used consistently in association with the qualifying configurations in marketing/sales materials and on the ENERGY STAR list of qualified products (e.g. model A1234 for baseline configurations and A1234-ES for ENERGY STAR qualifying configurations). 5. EFFECTIVE DATE The date that manufacturers may begin to qualify products as ENERGY STAR will be defined as the effective date of the agreement. Desktop, Integrated Desktop, Notebook, Workstation, Small-Scale Server The ENERGY STAR Version 5,0 effective date for Desktop, Integrated Desktop, Notebook, Workstation, Small-Scale Server and Thin Client is 1 July 2009. All products, including models originally qualified under Version 4.0, with a date of manufacture on or after 1 July 2009 must meet this Version 5,0 requirements in order to qualify for ENERGY STAR. Game Consoles with a date of manufacture on or after 1 July 2010 must meet this Version 5,0 requirements in order to qualify for ENERGY STAR. Any previously executed agreement on the subject of ENERGY STAR qualified computers shall be terminated with effect from 30 June 2009. 6. FUTURE SPECIFICATION REVISIONS The EPA and the European Commission reserve the right to revise the specification should technological and/or market changes affect its usefulness to consumers or industry or its impact on the environment. In keeping with current policy, revisions to the specification will be discussed with stakeholders. In the event of a specification revision, please note that ENERGY STAR qualification is not automatically granted for the life of a product model. To qualify as ENERGY STAR, a product model must meet the ENERGY STAR specification in effect on the models date of manufacture. Appendix A ENERGY STAR Test Procedure for Determining the Power Use of Computers in Off, Sleep, and Idle The following protocol should be followed when measuring power consumption levels of computers for compliance with the Off, Sleep, and Idle levels provided in this ENERGY STAR Version 5,0 Computer Specification. Partners must measure a representative sample of the configuration as shipped to the customer. However, the Partner does not need to consider power consumption changes that may result from component additions, BIOS and/or software settings made by the computer user after the product is sold. This procedure is intended to be followed in order and the mode being tested is labelled where appropriate. Computers must be tested with configuration and settings as shipped, unless otherwise specified in the test procedure in this Appendix A. Steps requiring alternative setup are marked with an asterisk (*). I. Definitions Unless otherwise specified, all terms used in this document are consistent with the definitions contained in the Version 5,0 ENERGY STAR Eligibility Criteria for Computers. 1. UUT: UUT is an acronym for unit under test, which in this case refers to the computer being tested. 2. UPS: UPS is an acronym for Uninterruptible Power Supply, which refers to a combination of converters, switches and energy storage means, for example batteries, constituting a power supply for maintaining continuity of load power in case of input power failure. II. Testing Requirements 1. Approved Meter: Approved meters will include the following attributes (2):  Power resolution of 1 mW or better,  An available current crest factor of 3 or more at its rated range value, and,  Lower bound on the current range of 10 mA or less, The following attributes in addition to those above are suggested:  Frequency response of at least 3 kHz, and,  Calibration with a standard that is traceable to the U.S. National Institute of Standards and Technology (NIST), It is also desirable for measurement instruments to be able to average power accurately over any user selected time interval (this is usually done with an internal maths calculation dividing accumulated energy by time within the meter, which is the most accurate approach). As an alternative, the measurement instrument would have to be capable of integrating energy over any user selected time interval with an energy resolution of less than or equal to 0,1 mWh and integrating time displayed with a resolution of 1 second or less. 2. Accuracy Measurements of power of 0,5 W or greater shall be made with an uncertainty of less than or equal to 2 % at the 95 % confidence level. Measurements of power of less than 0,5 W shall be made with an uncertainty of less than or equal to 0,01 W at the 95 % confidence level. The power measurement instrument shall have a resolution of:  0,01 W or better for power measurements of 10 W or less,  0,1 W or better for power measurements of greater than 10 W up to 100 W, and,  1 W or better for power measurements of greater than 100 W, All power figures should be in watts and rounded to the second decimal place. For loads greater than or equal to 10 W, three significant figures shall be reported. 3. Test Conditions Supply Voltage North America/Taiwan: 115 ( ± 1 %) Volts AC, 60 Hz ( ± 1 %) Europe/Australia/New Zealand: 230 ( ± 1 %) Volts AC, 50 Hz ( ± 1 %) Japan: 100 ( ± 1 %) Volts AC, 50 Hz ( ± 1 %)/60 Hz ( ± 1 %) Note: For products rated for > 1,5 kW maximum power, the voltage range is ± 4 % Total Harmonic Distortion (THD) (Voltage) < 2 % THD (< 5 % for products which are rated for > 1,5 kW maximum power) Ambient Temperature 23 °C ± 5 °C Relative Humidity 10-80 % (Reference IEC 62301: Household Electrical Appliances  Measurement of Standby Power, Sections 4.2, 4.3, 4.4). 4. Test Configuration Power consumption of a computer shall be measured and tested from an AC source to the UUT. If the UUT supports Ethernet, it must be connected to an Ethernet network switch capable of the UUTs highest and lowest network speeds. The network connection must be live during all tests. III. Test Procedure for Off, Sleep and Idle for All Computer Products The AC power consumption of a computer should be measured as follows: UUT Preparation 1. Record the manufacturer and model name of the UUT. 2. Ensure that the UUT is connected to network resources as detailed below, and that the UUT maintains this live connection for the duration of testing, disregarding brief lapses when transitioning between link speeds. (a) Desktops, Integrated Desktops, and Notebooks shall be connected to a live Ethernet (IEEE 802,3) network switch as specified in Section II, Test Configuration, above. The computer must maintain this live connection to the switch for the duration of testing, disregarding brief lapses when transitioning between link speeds. Computers without Ethernet capability must maintain a live wireless connection to a wireless router or network access point for the duration of testing. (b) Small-Scale Servers shall be connected to a live Ethernet (IEEE 802,3) network switch as specified in Section II, Test Configuration, above, and that the connection is live. (c) Thin Clients shall be connected to a live server via a live Ethernet (IEEE 802,3) network switch and shall run intended terminal/remote connection software. 3. Connect an approved meter capable of measuring true power to an AC line voltage source set to the appropriate voltage/frequency combination for the test. 4. Plug the UUT into the measurement power outlet on the meter. No power strips or UPS units should be connected between the meter and the UUT. For the test to be valid the meter should remain in place until all Off, Sleep, and Idle power data is recorded. 5. Record the ac voltage and frequency. 6. Boot the computer and wait until the operating system has fully loaded. If necessary, run the initial operating system setup and allow all preliminary file indexing and other one-time/periodic processes to complete. 7. Record basic information about the computers configuration  computer type, operating system name and version, processor type and speed, and total and available physical memory, etc. 8. Record basic information about the video card or graphics chipset (if applicable)  video card/chipset name, frame buffer width, resolution, amount of onboard memory, and bits per pixel. 9. * Ensure that the UUT is configured as shipped including all accessories, WOL enabling, and software shipped by default. UUT should also be configured using the following requirements for all tests: (a) Desktop systems shipped without accessories should be configured with a standard mouse, keyboard and external computer display. (b) Notebooks should include all accessories shipped with the system, and need not include a separate keyboard or mouse when equipped with an integrated pointing device or digitizer. (c) Notebooks should have the battery pack(s) removed for all tests. For systems where operation without a battery pack is not a supported configuration, the test may be performed with fully charged battery pack(s) installed, making sure this configuration is reported in the test results. (d) Small-Scale Servers and Thin Clients shipped without accessories should be configured with a standard mouse, keyboard and external computer display (if server has display output functionality). (e) For Computers with Ethernet capability, power to wireless radios should be turned off for all tests. This applies to wireless network adapters (e.g. 802,11) or device-to-device wireless protocols. For Computers without Ethernet capability, power to a wireless LAN radio (e.g. IEEE 802,11) should remain on during testing and must maintain a live wireless connection to a wireless router or network access point, which supports the highest and lowest data speeds of the client radio, for the duration of testing. (f) Primary hard drives may not be power managed (spun-down) during Idle testing unless they contain non-volatile cache integral to the drive (e.g. hybrid hard drives). If more than one internal hard drive is installed as shipped, the non-primary, internal hard drive(s) may be tested with hard drive power management enabled as shipped. If these additional drives are not power managed when shipped to customers, they must be tested without such features implemented. 10. * The following guidelines should be followed to configure power settings for computer displays (adjusting no other power management settings): (a) For computers with external computer displays (most desktops): use the computer display power management settings to prevent the display from powering down to ensure it stays on for the full length of the Idle test as described below. (b) For computers with integrated computer displays (notebooks and integrated systems): use the power management settings to set the display to power down after one minute. 11. Shut down the UUT. Off Mode Testing 12. With the UUT shut down and in Off, set the meter to begin accumulating true power values at an interval of less than or equal to one reading per second. Accumulate power values for five additional minutes and record the average (arithmetic mean) value observed during that five minute period (3). Idle Mode Testing 13. Switch on the computer and begin recording elapsed time, starting either when the computer is initially switched on, or immediately after completing any log in activity necessary to fully boot the system. Once logged in with the operating system fully loaded and ready, close any open windows so that the standard operational desktop screen or equivalent ready screen is displayed. Between five and 15 minutes after the initial boot or log in, set the meter to begin accumulating true power values at an interval of at least one reading per second. Accumulate power values for five additional minutes and record the average (arithmetic mean) value observed during that five minute period. Sleep Mode Testing 14. After completing the Idle measurements, place the computer in Sleep mode. Reset the meter (if necessary) and begin accumulating true power values at an interval of at least one reading per second. Accumulate power values for five additional minutes and record the average (arithmetic mean) value observed during that five minute period. 15. If testing both WOL enabled and WOL disabled for Sleep, wake the computer and change the WOL from Sleep setting through the operating system settings or by other means. Place the computer back in Sleep mode and repeat step 14, recording Sleep power necessary for this alternate configuration. Reporting Test Results 16. The test results must be reported to the EPA or the European Commission, as appropriate, taking care to ensure that all required information has been included, including modal power values and eligible capability adjustments for Desktops, Integrated Desktops, and Notebooks. IV. Maximum Power Test for Workstations The maximum power for workstations is found by the simultaneous operation of two industry standard benchmarks: Linpack to stress the core system (e.g. processor, memory, etc.) and SPECviewperf ® (latest available version for the UUT) to stress the systems GPU. Additional information on these benchmarks, including free downloads, can be found at the URLs found below: Linpack http://www.netlib.org/linpack/ SPECviewperf ® http://www.spec.org/benchmarks.html#gpc This test must be repeated three times on the same UUT, and all three measurements must fall within a ± 2 % tolerance relative to the average of the three measured maximum power values. Measurement of the maximum AC power consumption of a workstation should be conducted as follows: UUT Preparation 1. Connect an approved meter capable of measuring true power to an AC line voltage source set to the appropriate voltage/frequency combination for the test. The meter should be able to store and output the maximum power measurement reached during the test or be capable of another method of determining maximum power. 2. Plug the UUT into the measurement power outlet on the meter. No power strips or UPS units should be connected between the meter and the UUT. 3. Record the AC voltage. 4. * Boot the computer and, if not already installed, install Linpack and SPECviewperf as indicated on the above Websites. 5. Set Linpack with all the defaults for the given architecture of the UUT and set the appropriate array size n for maximising power draw during the test. 6. Ensure all guidelines set by the SPEC organisation for running SPECviewperf are being met. Maximum Power Testing 7. Set the meter to begin accumulating true power values at an interval no more than one reading per second, and begin taking measurements. Run SPECviewperf and as many simultaneous instances of Linpack as needed to fully stress the system. 8. Accumulate power values until SPECviewperf and all instances have completed running. Record the maximum power value attained during the test. Reporting Test Results 9. The test results must be reported to the EPA or the European Commission, as appropriate, taking care to include all required information. 10. Upon submittal of data, manufacturers must also include the following data: (a) Value of the n (the array size) used for Linpack, (b) Number of simultaneous copies of Linpack run during the test, (c) Version of SPECviewperf run for test, (d) All compiler optimisations used in compiling Linpack and SPECviewperf, and (e) A precompiled binary for end users to download and run both SPECviewperf and Linpack. These can be distributed either through a centralised standards body such as SPEC, by the OEM or by a related third party. V. Continuing Verification This testing procedure describes the method by which a single unit may be tested for compliance. An ongoing testing process is highly recommended to ensure that products from different production runs comply with ENERGY STAR. Appendix B Sample Calculations I. Desktop, Integrated Desktop, Notebook Computers: Below is a sample TEC calculation intended to show how compliance levels are determined based on functional adders and operational mode measurements, for an example ETEC evaluation for a Category A Notebook Computer (integrated GPU, 8 GB Memory Installed, 1 HDD) 1. Measure values using the Appendix A test procedure:  Off = 1 W,  Sleep = 1,7 W,  Idle = 10 W, 2. Determine which Capability Adjustments apply:  Integrated Graphics? Does not apply for Premium Graphics,  8 GB Memory installed. Does meet memory adjustment level: 8 yields a 1,6 kWh adjustment (4 Ã  0, 4 kWh), 3. Apply Weightings based on Table 2 to calculate TEC:  Table 2 (for conventional notebook): (in %) Toff 60 Tsleep 10 Tidle 30  ETEC = (8 760/1 000) Ã  (Poff Ã  Toff + Psleep Ã  Tsleep + Pidle Ã  Tidle),  = (8 760/1 000) Ã  (Poff Ã  0,60 + Psleep Ã  0,10 + Pidle Ã  0,30),  = (8 760/1 000) Ã  (1 Ã  0,60 + 1,7 Ã  0,10 + 10 Ã  0,30),  = 33,03 kWh, 4. Determine TEC Requirement for the computer by adding any capability adjustments (step 2) to the Base TEC requirement (Table 1).  Table 1 (for notebooks): (in kWh) Notebook Computers Category A 40 Category B 53 Category C 88,5  ENERGY STAR TEC Requirement = 40 kWh + 1,6 kWh = 41,6 kWh, 5. Compare ETEC to the ENERGY STAR TEC Requirement (step 4) to ascertain whether the model qualifies.  Category A TEC requirement: 41,6 kWh,  ETEC: 33,03 kWh,  33,03 kWh < 41,6 kWh, Notebook meets the ENERGY STAR requirements. II. Workstations: Below is a sample PTEC calculation for a Workstation with two hard drives. 1. Measure values using the Appendix A test procedure.  Off = 2 W,  Sleep = 4 W,  Idle = 80 W,  Max Power = 180 W, 2. Note number of Hard Drives installed.  Two hard drives installed during test, 3. Apply Weightings based on Table 4 to calculate PTEC:  Table 4: (in %) Toff 35 Tsleep 10 Tidle 55  PTEC = (0,35 Ã  Poff + 0,10 Ã  Psleep + 0,55 Ã  Pidle),  = (0,35 Ã  2 + 0,10 Ã  4 + 0,55 Ã  80),  = 45,10 W, 4. Calculate the PTEC requirement using the formula in Table 3.  PTEC = 0,28 Ã  [Pmax + (# HDD Ã  5)],  PTEC = 0,28 Ã  [180 + (2 Ã  5)],  PTEC = 53,2, 5. Compare the adjusted PTEC to the ENERGY STAR levels to determine if the model qualifies.  45,10 < 53,2, Workstation meets the ENERGY STAR requirements. (1) Proxying refers to a computer that maintains Full Network Connectivity as defined in Section 1 of this specification. For a system to qualify under the proxying weightings above, it must meet a non-proprietary proxying standard that has been approved by the EPA and the European Commission as meeting the goals of ENERGY STAR. Such approval must be in place prior to submittal of product data for qualification. See Section 3.C, Qualifying Computers with Power Management Capabilities, for further information and testing requirements. (2) Characteristics of approved meters taken from IEC 62301 Ed 1.0: Measurement of Standby Power. (3) Laboratory-grade, full-function meters can integrate values over time and report the average value automatically. Other meters would require the user to capture a series of changing values every 5 seconds for a five-minute period and then compute the average manually.